982 So. 2d 1202 (2008)
Pablo OYOLA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3495.
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed without prejudice for appellant to re-file his motion for mitigation of sentence within sixty days of the issuance of the mandate in this case. See Fla. R.Crim. P. 3.800(c).
STEVENSON, GROSS and MAY, JJ., concur.